DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan Herzog on 01/14/2022.
The application has been amended as follows: 
On claim 1:
On lines 3-4, --a key blank holder-- has been added in between “a microprocessor;” on line 3 and “a carriage” on line 4 such that it will read as follows:
--a microprocessor;
a key blank holder;
a carriage—
On line 4, “a key blank holder” has been replaced with –the key blank holder—
On line 5, “carriage assembly being” has been replaced with –carriage assembly configured to be—
On line 8, “a cutting drill actuatable” has been replaced with –a cutting drill configured to be—and “the cutting drill being” has been replaced with –the cutting drill extending along a longitudinal Z-axis and being—
On line 9 “a Z-axis that is” has been replaced with –the Z-axis, the Z-axis being—
Lines 11-13 have been replaced entirely with:

On claim 14:
On line 2, “a key blank” has been replaced with –the key blank—and the phrase “releasably positioned and held in the key blank holder” has been deleted.
REASONS FOR ALLOWANCE
Claims 1, 5-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bosch US 2016/0114412 in view of Lee US 4,907,919 and in further view of Mueller et al. US 2002/0141843 (hereafter--Mueller--) is the closest art of record.
In regards to claim 1, Bosch discloses on Figure 9 (see annotated Figure 9 below), a key cutting apparatus comprising: a frame (301) having a reference axis (i.e. refer to a reference axis that is disposed parallel along the y axis); a microprocessor (350, 354, 351,355, 352, 353); a key blank holder; a carriage assembly (500) coplanar to the reference axis and supporting the key blank holder (refer to at least holder 518 and 519 which hold blank 130), the carriage (500) assembly being capable of horizontally move under control of the microprocessor (see claim 21 of Bosch) along an X-axis (303) that is orthogonal to the reference axis (y-axis), and along a Y-axis (304) that is colinear to the reference axis; (a carriage 400 on which) a cutting drill, (408, see also claim 17) capable of being actuatable (e.g. rotated) under control of the microprocessor (see claim 21 of Bosch), a Z-axis (305) that is orthogonal to each of the reference axis, the X-axis (303), and the Y-axis (304); and a cutting wheel (559/560 on module 550) capable of being actuatable under control of the microprocessor (see claim 21 of Bosch), the cutting wheel being rotationally positionable about a rotational axis.  Note however that claim 20 of Bosch suggests that the milling modules 400, 550 and 600 can be rotated, tilted and/or moved on the processing base and further on claim 28 that the modules 350, 400, automatically aligned and calibrated, and are managed though the control module 350.
Bosch fails to disclose that the cutting drill (408 and as per claim 17 of Bosch) extends along a longitudinal Z-axis and is vertically movable under control of the microprocessor along a Z-axis.
Lee teaches that is well known in the art of key cutting by drilling, to have a cutting drill 9, extend along a longitudinal Z-axis and is vertically movable.   See Figures 1-4. 
Bosch also fails to explicitly disclose that the cutting wheel is capable of being rotationally positionable under control of the microprocessor about a rotational axis orthogonal to the z-axis.
Nevertheless, Mueller further teaches as on Figures 21 and 22 that it is well known in the art of milling, to have cutting wheels (29) be rotationally positionable (see pivoting direction arrows 222) about a rotational axis, orthogonal to a Z axis.  As explained by Mueller (see paragraphs [0074-0078], whenever the key blank to be machined is to be positioned between the cutting wheels, the cutting wheels will pivot away from the key blank, thereby allowing proper positioning of the key blank between cutting heads which will depend on the desired notch pattern on the key blank.  Then whenever the key blank is at the desired position, the cutting wheels will pivot back into machining position, in order to start machining the key blank.  This arrangement increase cutting key blank notches accuracy and provides flexibility to the machine center.
Bosch as modified fails to further disclose that the cutting wheel configured to be actuatable under control of the microprocessor such that a cutting motor causes the cutting wheel to rotate along a first rotational axis orthogonal to the Z-axis and an angle rotating motor causes the cutting wheel to be rotationally positionable about a second rotational axis orthogonal to both the first rotational axis and the Z-axis for cutting biaxial angle notches in a key blank held by the key blank holder.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722